Title: From John Adams to Samuel Osgood , 14 November 1775
From: Adams, John
To: Osgood, Samuel


     
      
       Novr: 14. 1775
      
     
     I was yesterday favoured with your agreable Letter by Captn. Price, for which as well as a former Letter I acknowledge myself much obliged to you.
     In such a Period as this, Sir, when Thirteen Colonies unacquainted in a great Measure, with each other, are rushing together into one Mass, it would be a Miracle, if Such heterogeneous Ingredients did not at first produce violent Fermentations. These ought to be expected, and prepared for by every Man concerned in the Conduct of our Councils or Arms.
     
     I hope the Generals will act with Discernment and Integrity in Seperating those officers who are to be discharged from the rest. But the Reduction of the Regiments cannot be avoided. Our Province had So many more officers than other Colonies in Proportion to their Number of Men, that altho the Congress excused it for the Time passed, in Consideration of the Confusion and Distress of our Affairs when the Troops were raised, yet they will not consent that the Inconvenience should continue, now there is Leisure to correct the Error.
     I am much concerned at Times on Account of the Pay of the Privates. It is thought here to be very exorbitant, and many Gentlemen are under great Concern about the Consequences. The Expence of the War will accumulate upon the Colonies a Debt, like that of our Enemies. And We have no Funds out of which even the Interest can be paid, and our People are not used to Taxes upon the Luxuries, much less upon the Conveniences and Necessaries of Life.
     I shall always be obliged to you for Information, which at this distance is much wanted. You may write with the Utmost Freedom to me, the minutest Particulars. I shall make no use of such Freedoms to your Disadvantage,  may improve them to the Benefit of the Public. Be careful however of your Conveyances.
     
      My respectful Compliments to General Ward and all his Family. I am with much Respect your very humblest,
      John Adams
     
    